

EXHIBIT 10.2


THIRD AMENDMENT
TO THE
MASTER RECEIVABLES PURCHASE AGREEMENT


THIS THIRD AMENDMENT TO THE MASTER RECEIVABLES PURCHASE AGREEMENT, dated as of
September 29, 2014 (this “Amendment”), is entered into by and among T-MOBILE
AIRTIME FUNDING LLC, a Delaware limited liability company, as funding seller
(the “Funding Seller”), BILLING GATE ONE LLC, a Delaware limited liability
company, as purchaser (the “Purchaser”), LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE, a public law corporation incorporated under the laws of Germany,
as bank purchasing agent and a bank purchaser (the “Bank Purchasing Agent” and a
“Bank Purchaser”), T-MOBILE PCS HOLDINGS LLC, a Delaware limited liability
company, as servicer (the “Servicer”), and T-MOBILE US, INC., a Delaware
corporation, as performance guarantor (the “Performance Guarantor” or “TMUS”).
Capitalized terms used and not otherwise defined herein are used as defined in
the Master Receivables Purchase Agreement (as defined below).


WHEREAS, the Funding Seller, the Purchaser, the Bank Purchasing Agent, the
Servicer and the Performance Guarantor are parties to that certain Master
Receivables Purchase Agreement, dated as of February 26, 2014, as amended by
that certain Omnibus Amendment to the Master Receivables Purchase Agreement and
Fee Letter, dated as of April 11, 2014, and as further amended by that certain
Second Amendment to the Master Receivables Purchase Agreement, dated as of June
12, 2014, (collectively, the “Master Receivables Purchase Agreement”); and


WHEREAS, the parties hereto desire to amend the Master Receivables Purchase
Agreement in certain respects as provided herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


SECTION 1.Amendments to Section 1.1.
  
A.Effective as of the date hereof, the following definitions set forth in
Section 1.1 of the Master Receivables Purchase Agreement are each hereby amended
and restated in their entirety to read as follows:
““Level 4 Reserve Batch Amount” means, for each Collection Period Batch, the
greater of (A) its Batch Receivables Amount and (B) $875,000,000; provided that
on and after: (i) the New York Designation Date, the amount set forth in clause
(B) shall increase automatically by an additional $75,000,000, and (ii) the
Maximum Sales Amount Increase Date, the amount set forth in clause (B) shall
increase automatically by an additional $35,000,000.”
““Level 4 Reserve Percentage” means, for each Batch, (i) with respect to the
Closing Date, the April 2014 Settlement Date, the May 2014 Settlement Date and
the June 2014 Settlement Date, 5.14%, (ii) with respect to the July 2014
Settlement Date, the August 2014 Settlement Date and the September 2014



--------------------------------------------------------------------------------



Settlement Date, 5.83%, (iii) with respect to the October 2014 Settlement Date,
(A) as it relates to the Collection Period Batches for the June 2014 Collection
Period, the July 2014 Collection Period and the August 2014 Collection Period,
4.55%, and (B) as it relates to the Collection Period Batch for the September
2014 Collection Period, 4.90%, (iv) with respect to the November 2014 Settlement
Date, (A) as it relates to the Collection Period Batches for the July 2014
Collection Period and the August 2014 Collection Period, 4.55%, and (B) as it
relates to the Collection Period Batches for the September 2014 Collection
Period and the October 2014 Collection Period, 4.90%, (v) with respect to the
December 2014 Settlement Date, (A) as it relates to the Collection Period Batch
for the August 2014 Collection Period, 4.55%, and (B) as it relates to the
Collection Period Batches for the September 2014 Collection Period, the October
2014 Collection Period and the November 2014 Collection Period, 4.90%, and (vi)
with respect to the January 2015 Settlement Date and all subsequent Settlement
Dates thereafter, 4.90% as such percentage may be adjusted from time to time in
accordance with the terms hereof; provided that on and after: (a) the New York
Designation Date, the Level 4 Reserve Percentage shall increase automatically by
an additional 0.15%, and (b) the Maximum Sales Amount Increase Date, the Level 4
Reserve Percentage shall increase automatically by an additional 0.03%.”
““Maximum Mandatory Repurchase Percentage” means, (i) with respect to the
Closing Date Batch and the Batches related to the first three consecutive
Collection Periods following the Closing Cut-Off Date, 2.20%, (ii) with respect
to the June 2014 Batch, the July 2014 Batch and the August 2014 Batch, 1.95%,
and (iii) with respect to the September 2014 Batch and all subsequent Batches
thereafter, 1.60%, as amended from time to time pursuant to the provisions of
Section 5.5, or any other percentage to which the Funding Seller and the Bank
Purchasing Agent may agree in writing from time to time.”
““Maximum Sales Amount” means $1,200,000,000 or such other amount agreed from
time to time between the Funding Seller and the Bank Purchasing Agent; provided
that on and after: (a) the New York Designation Date, the Maximum Sales Amount
shall increase automatically by an additional $200,000,000, and (b) the Maximum
Sales Amount Increase Date, the Maximum Sales Amount shall increase
automatically by an additional $50,000,000.”
B.    Effective as of the date hereof, the following definitions are hereby
added to Section 1.1 of the Master Receivables Purchase Agreement in the
appropriate alphabetical order:
““Maximum Sales Amount Increase Date” means the date set forth in a notice to be
sent by the Funding Seller to the Bank Purchasing Agent indicating that the
“Maximum Sales Amount” will be increased by $50,000,000.”


““New York Designation Date” means the date set forth in a notice to be sent by
the Funding Seller to the Bank Purchasing Agent upon which the Funding Seller
will begin selling Receivables relating to New York to the Purchaser.”


SECTION 2.    Amendment to Section 1.3. Effective as of the date hereof, Section

 
2
 

 

--------------------------------------------------------------------------------



1.3 of the Master Receivables Purchase Agreement is hereby amended and restated
in its entirety to read as follows:


“Section 1.3    Application of Revised Allocation Levels. The parties hereto
agree that following any amendment or revision to the definition of Discount
Rate, Funding Advance Rate or Level 4 Reserve Percentage:
(A) for any amount whose determination (or calculation) hereunder is based upon
the application of the Discount Rate or the Funding Advance Rate to a particular
Batch, to certain Purchased Receivables in a Batch, or to quantities associated
with certain Purchased Receivables (including, but not necessarily limited to,
Dilutions, Settlement Date Receivables Balances, Collections, Late Collections
and Outstanding Balances), the Discount Rate and the Funding Advance Rate that
is associated with such Batch (or related to such Purchased Receivables) when
such Batch (or related Purchased Receivables) was sold by the Funding Seller to
the Purchaser hereunder shall apply when making such determination (or
calculation), irrespective of the date of when such determination (or
calculation) is in fact made; and
(B) in the event that an amount to be determined hereunder relates to multiple
Batches and varying Discount Rates, Funding Advance Rates or Level 4 Reserve
Percentages, such aggregate amount shall be determined by (1) applying each
applicable Discount Rate, Funding Advance Rate or Level 4 Reserve Percentage, as
the case may be, separately to the related Batch or Batches and then (2)
aggregating the results obtained by application of the preceding clause.”


SECTION 3.    Amendment to Section 5.5.(b). Effective as of the date hereof,
Section 5.5(b) of the Master Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:


“(b)
If the Discount Ledger Balance is less than 1.75% of the Maximum Sales Amount on
any Settlement Date (after giving effect to any adjustments to the Discount
Ledger Balance on such Settlement Date), upon notice by the Funding Seller to
the Bank Purchasing Agent and the Bank Purchasers on such Settlement Date, the
Discount Rate shall be increased to a percentage determined by the Funding
Seller, and the Level 4 Reserve Percentage shall be decreased by an amount equal
to 1.25 multiplied by such increase in the Discount Rate; provided that the
Level 4 Reserve Percentage for any Settlement Date and any Batch shall not be
less than the numerical percentage prescribed by the definition of the term
“Level 4 Reserve Percentage” for such Settlement Date and such Batch without
giving effect to any increase or decrease to such percentage that may have been
effected pursuant to this Section 5.5. Such adjustment shall be prospective in
nature and shall only apply to succeeding Collection Periods after the
adjustment is made.”



SECTION 4.    Amendment to Section 11.4(l). Effective as of the date hereof,

 
3
 

 

--------------------------------------------------------------------------------



Section 11.4(l) of the Master Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:


“(l)
the three-month rolling average Write-Off Ratio on any Settlement Date exceeds
4.50% unless such breach (A) shall have been caused only by technical reasons
(such as a change in information technology systems or procedures) and (B) shall
be cured within 60 days; or”



SECTION 5.    Representations and Warranties. Each of the parties hereto hereby
represents and warrants that this Amendment constitutes the legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms, except as limited by bankruptcy, insolvency or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to the general principals of equity.


SECTION 6.    Master Receivables Purchase Agreement in Full Force and Effect as
Amended. Except as specifically amended hereby, the Master Receivables Purchase
Agreement shall remain in full force and effect and is hereby ratified and
reaffirmed by the parties hereto. All references to the Master Receivables
Purchase Agreement shall be deemed to mean the Master Receivables Purchase
Agreement as modified hereby. The parties hereto agree to be bound by the terms
and conditions of the Master Receivables Purchase Agreement as amended by this
Amendment, as though such terms and conditions were set forth herein.


SECTION 7.    Miscellaneous.


A.    The section headings in this Amendment are for reference only and shall
not affect the construction of this Amendment.


B.    This Amendment may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute on and the same agreement.


C.    This Amendment may not be amended or otherwise modified except as provided
in the Master Receivables Purchase Agreement.


D.    THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
THERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO OTHERWISE APPLICABLE PRINCIPALS
OF CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
[Signature pages to follow]

 
4
 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


T-MOBILE AIRTIME FUNDING LLC, as Funding Seller


By: /S/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial
Officer









[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------



BILLING GATE ONE LLC, as Purchaser
By: Billing Gate One Trust, as Manager


By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity
By: /S/ Sandra Battaglia    
Name: Sandra Battaglia    
Title: Vice President     











[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------





LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchaser and Bank Purchasing
Agent


By: /S/ Bjoern Mollner    
Name: Bjoern Mollner    
Title: Vice President    




By: /S/ Barnet Geflitter    
Name: Barnet Geflitter    
Title: Associate    







[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------



T-MOBILE PCS HOLDINGS LLC, as Servicer


By: /S/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial
Officer









[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------



T-MOBILE US, INC., as Performance Guarantor


By: /S/ J. Braxton Carter    
Name: J. Braxton Carter    
Title: Executive Vice President & Chief Financial
Officer











[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By: /S/ Stephan Stamm    
Name: Stephan Stamm    
Title: Deputy General Manager    


By: /S/ Maximilian Knappertsbusch    
Name: Maxmililian Knappertsbusch    
Title: Department Head for Corporate Banking Division for EMEA, Düsseldorf    





[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 

--------------------------------------------------------------------------------



ACKNOWLEDGED AND ACCEPTED:
KFW IPEX-BANK GMBH


By: /S/ Sven Wabbels    
Name: Sven Wabbels    
Title: Director    


By: /S/ Sebastian Eberle    
Name: Sebastian Eberle    
Title: Vice President    



[Signature Page to Third Amendment to Master Receivables Purchase Agreement]
 